UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-6526



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JIMMY LEE SADLER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-93-160, CA-03-160-6-20AK)


Submitted:   June 12, 2003                  Decided:   June 19, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy Lee Sadler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy Lee Sadler, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his petition filed under 28 U.S.C. § 2241

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. Sadler, Nos. CR-93-160; CA-03-160-6-20AK (D.S.C.

Feb. 28, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2